DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted October 22, 2021.  Claims 23 – 25, 28, 33 – 36, and 42 are amended.  Claims 1 – 22 and 43 were previously cancelled.  Claims 23 – 42 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The objection to claim 33 is withdrawn based upon the amendment submitted October 22, 2021 and incorporated herein.

Claim Rejections - 35 USC § 101
The rejection of claims 23 – 42 under 35 U.S.C. 101 were withdrawn in the office action mailed June 24, 2021.  The claims, as amended, amount to a practical application of an abstract idea. 

Claim Rejections - 35 USC § 103
The rejection of Claims 23 – 42 rejected under 35 U.S.C. 103(a) are withdrawn by the Examiner based on the amendments made by the Applicant to the claims.  The 

Allowable Subject Matter
Claims 23 – 42 are allowed.  The following is an Examiner’s statement of reasons for allowance:  
The Applicant’s arguments filed in the amendment submitted October 22, 2021, with respect to claims 23 – 42, have been fully considered and are at least partially persuasive in view of the submitted amendment.  In particular, the limitations added to claim 1, amended to recite “generating a second encrypted message based on the first encrypted message; and transmitting, by the communications module, the second encrypted message to a payment entity to authenticate a payment from the payment entity to the healthcare entity, wherein the selected compliance parameter of the message specifies that the message must automatically perish upon termination of the conversation” require an unreasonable combination of the available prior art.  The claims, when considered as a whole, overcome the prior art. The closest prior art of record, neither alone nor in combination, teach the invention as claimed in independent claims 23, 33, and 42; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. The rejection of the amended claims would require an unreasonable combination of the available prior art. Thus, the cited prior art fails to address the limitations in the claimed combination in independent claims 23, 33, and 42, and for at least this reason, the 35 U.S.C. 103 rejections are withdrawn.   
All claims dependent thereon, namely claims 24 – 32 and 34 - 41, are hereby 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/K.K.R/Examiner, Art Unit 3626                                         

/ROBERT A SOREY/Primary Examiner, Art Unit 3626